Citation Nr: 0524364	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
due to tobacco use in service.

2.  Entitlement to service connection for a lung disorder, 
other than emphysema, due to tobacco use in service.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946 and from October 1947 to July 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  

Following transfer of the case to the Board in August 2002, 
the veteran and his representative submitted two separate 
statements received at the Board in September 2002, which 
indicated that his lung problems might be the result of 
radiation exposure during service and that the veteran's 
physician had told the veteran that there was a spot on his 
lung that was attributed to respiratory problems treated 
while in service.  In October 2002, these statements and 
accompanying VA medical records were referred to the RO for 
appropriate action.

In November 2002, the Board determined that entitlement to 
service connection for nicotine dependence and a lung 
condition due to tobacco use during service was barred by law 
under 38 C.F.R. § 3.300 (2004) and denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2003, the parties filed a Joint Motion for Remand 
(Joint Motion).  By Order entered on October 30, 2003, the 
Court granted this motion, vacated the November 2002 Board 
decision, and remanded this case to the Board for 
readjudication and disposition consistent with the Joint 
Motion and the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 14. Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).

In the various statements attached to a February 2004 
statement from the veteran's attorney, along with a waiver of 
RO consideration, two VA physicians' opined that the 
veteran's emphysema is most likely related to his smoking, 
which began during his military service.  Since the RO 
originally denied service connection for emphysema in a July 
1994 rating decision, to reopen a claim for service 
connection for emphysema requires the submission of new and 
material evidence.  Since this issue has not been addressed, 
it is referred to the RO for adjudication.     


FINDINGS OF FACT

1.  The weight of the competent medical evidence shows that 
the veteran's nicotine dependence had its inception in 
military service.

2.  The weight of the competent medical evidence shows that 
the veteran's chronic obstructive pulmonary disease (COPD) is 
related to nicotine dependence that had its inception in 
military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
nicotine dependence was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2004).   

2.  Resolving all reasonable doubt in favor of the veteran, 
COPD is due to or proximately the result of nicotine 
dependence that was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
service-connection claims.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claims.  In compliance with the Board's March 
2004 remand, in an April 2004 letter, VA gave the notice 
required by the VCAA and asked the veteran to identify and 
sign releases for health care providers that had treated him 
for the claimed disorders.  In response, the veteran 
indicated that all his medical records from the Army and VA 
had been submitted and that the private doctors he saw in the 
1950s, 1960s, and 1970s were deceased.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  Various statements from the veteran and his 
attorney also have been associated with the claims file.  In 
November 2001, September 2002, October 2004, and January 
2005, the veteran was afforded VA examinations, including a 
review of the information in the veteran's claims file.  His 
claim was readjudicated and a supplemental statement of the 
case was issued in July 2005.  In the April 2004 VCAA and 
various duty to assist letters, the 2004 Board remand, the 
most recent supplemental statement of the case (SSOC), and 
its cover letter VA notified the veteran of what information 
it had received and what information he needed to provide in 
support of his claims for entitlement to service connection.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2004 remand 
with regard to the issues discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the VCAA's enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  In light of the decision herein to grant service 
connection for the claimed disorders, the Board finds that 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Analysis

The Joint Motion observed that the October 2002 Board 
decision adjudicated the appellant's claim as having been 
received after June 9, 1998, the effective date of 38 C.F.R. 
§ 3.300, which bars service connection for disabilities 
claimed to be due to veterans use of tobacco products during 
service.  But the veteran's claim in this case was initiated 
in January 1995.  Therefore, the case was remanded for 
consideration of the appeal under the law and regulations 
existing before June 9, 1998 and for compliance with the 
notice and duty to assist requirements of the VCAA.  See Kane 
v. Principi, 17 Vet. App. 97, 103 (2003).   

Service Connection

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  Generally, when a veteran contends 
that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Rose v. West, 11 Vet. App. 169, 171 (1998).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

With regard to tobacco use, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that, if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence 
per se may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month--to the 
effect that nicotine dependence may be considered a "disease" 
for VA compensation purposes--the VA General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a):  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability occurring 
after service.  The General Counsel indicated that whether a 
veteran was dependent on nicotine is a medical issue, and 
stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability, which severs the 
causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See Davis v. West, 
13 Vet. App. 178 (1999).

In addition, the Board notes that nicotine dependence is 
considered to be a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 243 (4th ed. 1994) (DSM-IV).  It is a maladaptive 
pattern of nicotine use leading to significant impairment or 
distress manifested by three or more of the following 
criteria at any time in the same twelve-month period: (1) 
tolerance, as manifested by the absence of nausea, dizziness, 
and other characteristic symptoms despite use of substantial 
amounts of nicotine or a diminished effect observed with 
continued use of the same amount of nicotine-containing 
products; (2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four hours of 
abrupt cessation of daily nicotine use or reduction in the 
amount of nicotine used: (a) dysphoric or depressed mood; (b) 
insomnia; (c) irritability, frustration, or anger; (d) 
anxiety; (e) difficulty concentrating; (f) restlessness; (g) 
decreased heart rate; or (h) increased appetite or weight 
gain; or by use of nicotine or a closely related substance to 
relieve or avoid withdrawal symptoms; (3) use of tobacco in 
larger amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain (e.g., driving long distances) 
or use (e.g., chain smoking) nicotine; (6) relinquishment or 
reduction of important social, occupational, or recreational 
activities because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); and (7) 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181.  In addition, DSM-IV, at 180, 
indicates that sustained full remission is achieved when none 
of the above criteria for nicotine dependence has been met 
for twelve months or longer.  See VAOPGCPREC 19-97.

In this case, the veteran has been diagnosed with nicotine 
dependence, emphysema, and COPD.  This meets the first 
requirement for service connection, a currently diagnosed 
disorder(s).  Now the Board must consider whether these 
diagnosed disorders are linked to service or a service-
connected disability.

In three separate statements dated in February 1999, July 
2001, and January 2005, two VA staff physicians opined that 
the veteran's emphysema was most likely related to smoking 
which began during his military service.  After a physical 
examination and a review of the veteran's claims file and a 
VA physician's statement, opining that the veteran's 
emphysema was most likely related to smoking, which began in 
military service and then continued another 26 years after 
service, the November 2001 VA examiner diagnosed the veteran 
with COPD.  The November 2001 VA examiner added that the 
veteran had an extensive smoking history, which lasted much 
longer after his service career than during his service 
career; that an in-service chest x-ray showed some pulmonary 
tuberculosis but no signs of emphysema at that time; and that 
had the veteran discontinued smoking after he left service, 
normal lung function would have been regained.  The examiner 
opined that the veteran's smoking did cause his COPD, but it 
was the long-term smoking that caused the COPD and not the 
veteran's first few years of service.  A September 2002 VA 
examiner noted that the veteran began smoking while in 
service in 1945; that he contracted tuberculosis in 1953 and 
received streptomycin therapy; and that the veteran continued 
to smoke one to four packs of cigarettes daily after his 
release from the military in 1953 up until 1979.  The veteran 
complained of a daily cough with gray to yellow sputum 
production.  The diagnoses were pulmonary tuberculosis -- 
currently resolved and COPD with past history of tobacco 
abuse.  The examiner added that the veteran's nicotine 
dependence, according to the veteran, had its onset during 
service.  The examiner believed that 100 percent of the 
veteran's current lung disorder is secondary to his nicotine 
dependence, which resulted in COPD - emphysema.  An October 
2004 VA respiratory examiner stated that the patient's 
pulmonary disease appears to be secondary to his long-term 
tobacco abuse.  The veteran began smoking in July 1945 and 
continued until 1979, when he was told he had emphysema.  The 
examiner added that there were no obvious records that showed 
the veteran attempted to quit tobacco abuse before he was 
diagnosed with emphysema.  Moreover, records do not indicate 
that the veteran wanted to stop smoking or sought other 
treatment.  The October 2004 examiner opined that it is at 
least as likely as not that the veteran's nicotine addiction 
caused the veteran's current lung disorder, emphysema.  The 
examiner added that the veteran's current lung disorder is 
linked to in-service tobacco use, as well as out-of-service 
tobacco abuse.  Similarly, the January 2005 VA respiratory 
examiner, diagnosed the veteran with COPD - tobacco abuse.  
He added that pinning down the moment the veteran actually 
was dependent on tobacco is very difficult, and he could not 
say that July 1945 is the correct date without pure 
speculation.  But the examiner felt that the evidence for and 
against the veteran is equally balanced in this matter.  He 
believed that the nexus of the veteran's lung condition was 
his smoking, which was secondary to his mental condition and 
the result of his nicotine addiction and tobacco abuse that 
occurred while in the military (8 years) and outside the 
military (26 years).  

At a January 2005 VA mental disorders examination, the 
veteran reported current problems with depression, lack of 
energy, insomnia, nervousness, poor appetite, and shakiness.  
He indicated that he tries to distract himself with 
television but is nervous when things do not work out for 
him.  The veteran started smoking in July 1945 while in 
service.  He stated that he was in combat situations in the 
Philippines and found that cigarettes "settled my nerves."  
He smoked the cigarettes that were issued to him by the Army 
and estimated that he smoked "once an hour" from the time he 
started smoking until he left service.  In service, he only 
smoked during the day, because they could not smoke at night 
in order to avoid being seen by the enemy.  The veteran 
indicated that he started smoking when a "shell landed next 
to us" and they were "pinned down for about three or four 
days."  Once the veteran started smoking, he never went more 
than an hour without smoking, even after he was hospitalized 
for having tuberculosis.  He smoked about one-half pack per 
day in the hospital.  The veteran never thought about 
stopping his cigarette smoking during his time in service and 
became use to the effects of cigarette smoking and enjoyed 
them.  After the veteran was diagnosed as having 
tuberculosis, he was sent to a hospital in Japan and then to 
a hospital in Colorado.  He went through a medical review 
board in Colorado and was discharged, and then immediately 
went to the Memphis VA Hospital.  There he tried to stop 
smoking, but only was able to stop for about one month.  The 
veteran reported that he went through withdrawal at that 
time, becoming nervous and jittery and not being able to 
tolerate the lack of smoking for more than a month.  He 
started smoking again and did not stop until 1980, after 
being diagnosed with emphysema in 1979.  The examiner noted 
that the October 2004 VA examiner stated that the veteran's 
nicotine addiction caused his emphysema and that it was as 
likely as not this addiction "arose in the military."  In a 
January 2003 letter, the veteran's VA physician wrote that 
his nicotine addiction began soon after the onset of smoking, 
which was in service.  The veteran has physical problems with 
emphysema and COPD and "cramps in his chest" with uncertain 
cause.  The veteran's tuberculosis has been in full remission 
since 1953.  He takes medication to help him reduce pain, 
settle his stomach, and reduce his coughing.  The examiner 
added that it appears that there is evidence of addiction 
immediately after the veteran's discharge from the service, 
as he evidenced tolerance, withdrawal symptoms, and a 
persistent nicotine dependence.  Because this was present 
immediately after his discharge, it is as likely as not that 
the veteran's nicotine addiction was present before 
discharge.  In addition to these symptoms, it is well known 
that addiction to cigarettes is able to start almost 
immediately due to the powerful nature of the substances 
involved.  Therefore, it is very likely that the veteran's 
nicotine addiction was present during his time in service, 
and continued unabated until he stopped smoking in 1980.  The 
patient's current depression is of mild intensity and impairs 
his social relationships and mood.  The examiner added that 
the veteran may benefit from medication to help his 
depression.  The veteran was diagnosed with dysthymic 
disorder.

It is not disputed that the veteran started his long period 
of smoking during military service.  The Board finds that the 
record supports the conclusion that the veteran's nicotine 
dependence began during his military service.  The medical 
opinions of record, particularly the more recent ones, 
persuade the Board that the onset of nicotine dependence 
coincided with the veteran's military service.  There is 
simply no evidence to question the VA examiners' opinions.  
Indeed, the examiners reviewed the record and noted the other 
medical opinions offered by VA staff physicians of such 
dependence and that such dependence led to the development 
after service of the veteran's current lung disorder.  
Essentially, the VA examiners' opinion of service inception 
of nicotine dependence is not rebutted.  

In 2004, the Board remanded the case for medical opinions, 
recognizing that the medical issue in the case was one of 
substantial complexity.  See 38 C.F.R. § 20.901 (2004).  The 
2004/2005 VA opinions are comprehensive and took into account 
the veteran's medical history and pertinent treatment history 
and responded to the specific questions set forth in the 
Board remand.  They are comprehensive and offer well-reasoned 
analyses in favor of service connection.  Although lay 
observation is not sufficient to establish a medical 
diagnosis or causation, the veteran supplemented the record 
with lay statements.

Resolving all doubt in the veteran's favor, the Board 
concludes that there is competent medical evidence showing 
that the veteran's nicotine dependence had its onset in 
service and, in turn, caused his current COPD.  Thus, the 
Board finds that service connection is warranted for nicotine 
dependence and COPD.


ORDER

Service connection for nicotine dependence is granted.

Service connection for COPD as secondary to nicotine 
dependence is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


